UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2298


MARK FAM,

                    Plaintiff - Appellant,

             v.

BANK OF AMERICA (USA); GREEN TREE SERVICING, LLC, a/k/a Ditech
Financial LLC; DITECH FINANCIAL LLC,

                    Defendants - Appellees,

             and

FEDERAL NATIONAL MORTGAGE ASSOCIATION; DANIEL WHITEHEAD;
ROSENBERG LAW FIRM,

                    Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:17-cv-00319-AJT-JFA)


Submitted: June 29, 2018                                         Decided: July 24, 2018


Before GREGORY, Chief Judge, TRAXLER, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Dismissed in part, affirmed in part by unpublished per curiam opinion.
Mark Fam, Appellant Pro Se. Nathaniel Patrick Lee, MCGUIREWOODS, LLP, Tysons
Corner, Virginia; Andrew Michael Williamson, BLANK ROME LLP, Washington, D.C.,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Mark Fam appeals the district court’s order dismissing his amended complaint for

failure to state a claim. See Fed. R. Civ. P. 12(b)(6). Fam first challenges the transfer of

his action from the District Court for the District of Columbia to the District Court for the

Eastern District of Virginia. However, we do not have jurisdiction to review this transfer

because Fam failed to challenge the change of venue in the Eastern District of Virginia.

See Brock v. Entre Comput. Ctrs., Inc., 933 F.2d 1253, 1257 (4th Cir. 1991). Accordingly,

we dismiss Fam’s appeal as to the transfer. With regard to the dismissal of Fam’s claims

for failure to state a claim, we have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Fam v. Bank of Am.,

No. 1:17-cv-00319-AJT-JFA (E.D. Va., Oct. 10, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                     DISMISSED IN PART;
                                                                      AFFIRMED IN PART




                                             3